 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    GUILLERMO TRUJILLO CRUZ,                                Case No. 1:19-cv-01016-SAB (PC)

 9                         Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
10             v.                                             TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE WITHIN 45 DAYS
11    M. CHAPPUIS,
12                         Defendant.                         FORTY-FIVE (45) DAY DEADLINE

13
              Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in a civil rights action
14
     pursuant to 42 U.S.C. ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an
15
     application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.
16
              Accordingly, IT IS HEREBY ORDERED that:
17
              Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the
18
     attached application to proceed in forma pauperis, completed and signed, or, in the alternative, pay
19
     the $400.00 filing fee for this action. No requests for extension will be granted without a
20
     showing of good cause. Failure to comply with this order will result in dismissal of this action.
21

22   IT IS SO ORDERED.
23
     Dated:     July 30, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                          1
